Citation Nr: 1618019	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-03 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for folliculitis of the scalp with keloid residuals before January 28, 2015.

2.  Entitlement to an evaluation in excess of 30 percent for folliculitis of the scalp with keloid residuals and acne vulgaris from January 28, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued an evaluation of 30 percent for folliculitis of the scalp with keloid residuals.  

By rating decision dated November 2015, the Appeals Management Center (AMC) granted service connection for acne vulgaris with effective date January 28, 2015.  The AMC evaluated the acne vulgaris with the already service-connected folliculitis of the scalp with keloid residuals and continued the 30 percent rating for both skin conditions considered together.

The Veteran had a travel board hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that proceeding has been associated with the claims file.

The Board remanded this matter in February 2012 and December 2014 for further development and the matter is again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board finds another remand is required in this case, to afford the Veteran every possible consideration.

The record reflects that the RO sent an initial request for Social Security Administration (SSA) records, but no follow-up request and no records or negative reply was received.  A remand is required for outstanding SSA records to be obtained and associated with the claims file.

Further, the Veteran has requested that all treatment records be associated from the VA Healthcare System in Bay Pines and Lake City.  For Lake City, treatment records after February 2007 are not reflected in the claims file.  The Veteran filed his claim for an increased rating in February 2007 and indicated then and in June 2007 that relevant treatment records were located at Lake City.  All available treatment records from at least February 2007 to present from Lake City must be associated with the claims file.  Updated records from Bay Pines should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate all relevant VA treatment records from the Bay Pines and Lake City VA Healthcare Systems from January 2007 to present.  If they are unable to be obtained, a negative response should be recorded and added to the claims file.

2.  Contact the Social Security Administration and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

3. Then, the RO/AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


